Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 01/22/2021 have been fully considered but they are not persuasive. The applicant argues “Contrary to claim 1, Huang does not disclose or fairly suggest at least, "determining which of the caller VR device or the callee VR device should perform a stitching operation associated with the VR call based on a first plurality of parameters associated with the callee VR device and a second plurality of parameters associated with the caller VR device." Huang merely describes a server that stitches together virtual images of a video game based on received directional information. Huang is completely silent regarding "determining which of" two devices "should perform a stitching operation," as would be required to meet the limitations of claim 1. Indeed, the stitching of Huang is always performed by the server. Accordingly, Huang does not disclose or suggest at least, "determining which of the caller VR device or the callee VR device should perform a stitching operation," as recited by claim 1.” (See Applicant’s Remarks, page 11, paragraph 2).
The examiner respectfully disagrees. Huang describes providing data to a server for processing and rendering when the device is a thin client. The examiner notes there are no limitations in the current form of the claims that describe the contextual link between the specific implementation of the parameters in a particular determination or how the determination is made. (The computing devices 120-160 can be VR headgear, smartphones, desk top computers, laptops, computing pad, tablet, etc. The computing devices 120-160 can be thin clients that communicate with the virtual view broadcaster 110 and provide sufficient application data thereto for rendering and stitching. Each of or at least some of the computing devices 120-160 can be different types of devices. For example, computing devices 120-140 can be VR headgears, computing device 150 can be a laptop, and computing device 160 can be an Nvidia SHIELD Tablet. See paragraph [0030]) (The virtual view broadcaster 210 is configured to generate a virtual view stream for the client computing device 230 from one or more virtual cameras positioned in a computer application based on application data. In one embodiment, the virtual view broadcaster 210 is a cloudbased device, such as a cloud server (or servers), that generates content in the cloud to be streamed to the client computing device 230. The virtual view broadcaster 210 can be implemented on one or more network ( e.g., cloud) servers to render content in a real time (or semi-real time) content engine and to create virtual view images that can be stitched together into a 360 degree video for streaming to virtual viewers in real-time or semi-real time. The virtual view broadcaster 210 includes a renderer 211 and an image processor 218. In some embodiments, the virtual view broadcaster 210 also includes the video transmitter 220. See paragraph [0032])( The client computing device 230 displays a virtual view from a virtual camera employing the virtual video stream received from the video transmitter 220 and sends application data to the virtual view broadcaster 210 to be used for real time generation and processing of content. The application data can include directional information for determining views at a virtual camera. The client computing device 230 can also provide a selection input for selecting a particular virtual camera. See paragraph [0039])
The applicant argues, “Also, Huang merely describes broadcasting video games. A person having ordinary skill in the art at the time the present application was filed would understand that Huang does not equate to a "VR call," as recited by claim 1. Accordingly, Huang is completely silent regarding a "caller VR device," a "callee VR device," and a "VR call," as recited by claim  1. Therefore, Huang does not disclose or suggest at least, "determining which of the caller VR device or the callee VR device should perform a stitching operation associated with the VR call based on a first plurality of parameters associated with the callee VR device and a second plurality of parameters associated with the caller VR device," as recited by claim 1.”
The examiner respectfully disagrees. Huang is describing a virtual view that is sent via communication ((The virtual view broadcaster 210 is configured to generate a virtual view stream for the client computing device 230 from one or more virtual cameras positioned in a computer application based on application data. In one embodiment, the virtual view broadcaster 210 is a cloudbased device, such as a cloud server (or servers), that generates content in the cloud to be streamed to the client computing device 230. The virtual view broadcaster 210 can be implemented on one or more network ( e.g., cloud) servers to render content in a real time (or semi-real time) content engine and to create virtual view images that can be stitched together into a 360 degree video for streaming to virtual viewers in real-time or semi-real time. The virtual view broadcaster 210 includes a renderer 211 and an image processor 218. In some embodiments, the virtual view broadcaster 210 also includes the video transmitter 220. See paragraph [0032])). If the applicant intends particular features to be included in the visuals of the virtual reality call, further details are required in the claims.
The applicant argues, “In view of the above, Applicants respectfully submit that Huang fails to anticipate or render claim 1 obvious to a person having ordinary skill in the art. Claim 15 includes similar limitations to those discussed above with regard to claim 1, and therefore, is patentable for the reasons stated above with regard to claim 1. Claims 2-14, 16, 19-21 and 24 are patentable over the cited art at least by virtue of their dependency.” (See Applicant’s Remarks, page 12, first paragraph)
The applicant’s argument is fully considered, but is not persuasive as there are no deficiencies in the rejection of claim 1.
The applicant argues, “Applicants respectfully traverse these rejections in that even assuming arguendo that Huang could be combined with Acharya, which Applicants do not admit, the resultant combination fails to render claims 4 and 11 obvious because Acharya suffers from  at least the same deficiencies as Huang with regard to independent claim 1.” (See Applicant’s Remarks, page 12, second to last paragraph).
The applicant’s argument is fully considered, but is not persuasive as there are no deficiencies in the rejection of claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 5, 10, 12, 14, 15, 16, 19, 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (US 2018/0192081)(Hereinafter referred to as Huang).

Regarding claim 1, Huang teaches a method for establishing a virtual reality (VR) call between a caller VR device and callee VR (The disclosure provides a virtual view broadcaster, a virtual view broadcasting system, and a video gaming broadcaster. In one embodiment, the virtual view broadcaster includes: (1) a cloud-based renderer configured to generate virtual view images from a virtual camera positioned in a computer application, and (2) an image processor configured to generate a virtual view stream for the virtual camera employing the virtual view rendered images, wherein the virtual view images are from different viewing directions at the virtual camera. See Abstract), the method comprising: 
determining which of the caller VR device or the callee VR device should perform a stitching operation associated with the VR call based on a first plurality of parameters associated with the callee VR device and a second plurality of parameters associated with the caller VR device (The computing devices 120-160 can be VR headgear, smartphones, desk top computers, laptops, computing pad, tablet, etc. The computing devices 120-160 can be thin clients that communicate with the virtual view broadcaster 110 and provide sufficient application data thereto for rendering and stitching. Each of or at least some of the computing devices 120-160 can be different types of devices. For example, computing devices 120-140 can be VR headgears, computing device 150 can be a laptop, and computing device 160 can be an Nvidia SHIELD Tablet. See paragraph [0030]) (The virtual view broadcaster 210 is configured to generate a virtual view stream for the client computing device 230 from one or more virtual cameras positioned in a computer application based on application data. In one embodiment, the virtual view broadcaster 210 is a cloudbased device, such as a cloud server (or servers), that generates content in the cloud to be streamed to the client computing device 230. The virtual view broadcaster 210 can be implemented on one or more network ( e.g., cloud) servers to render content in a real time (or semi-real time) content engine and to create virtual view images that can be stitched together into a 360 degree video for streaming to virtual viewers in real-time or semi-real time. The virtual view broadcaster 210 includes a renderer 211 and an image processor 218. In some embodiments, the virtual view broadcaster 210 also includes the video transmitter 220. See paragraph [0032])( The client computing device 230 displays a virtual view from a virtual camera employing the virtual video stream received from the video transmitter 220 and sends application data to the virtual view broadcaster 210 to be used for real time generation and processing of content. The application data can include directional information for determining views at a virtual camera. The client computing device 230 can also provide a selection input for selecting a particular virtual camera. See paragraph [0039]); and 
causing transmission of one of a plurality of media contents or a stitched media content from the caller VR device to the callee VR device after establishment of the VR call based on the determining (The virtual view broadcaster 210 is configured to generate a virtual view stream for the client computing device 230 from one or more virtual cameras positioned in a computer application based on application data. In one embodiment, the virtual view broadcaster 210 is a cloudbased device, such as a cloud server (or servers), that generates content in the cloud to be streamed to the client computing device 230. The virtual view broadcaster 210 can be implemented on one or more network ( e.g., cloud) servers to render content in a real time (or semi-real time) content engine and to create virtual view images that can be stitched together into a 360 degree video for streaming to virtual viewers in real-time or semi-real time. The virtual view broadcaster 210 includes a renderer 211 and an image processor 218. In some embodiments, the virtual view broadcaster 210 also includes the video transmitter 220. See paragraph [0032])(See figure 2) ( The client computing device 230 displays a virtual view from a virtual camera employing the virtual video stream received from the video transmitter 220 and sends application data to the virtual view broadcaster 210 to be used for real time generation and processing of content. The application data can include directional information for determining views at a virtual camera. The client computing device 230 can also provide a selection input for selecting a particular virtual camera. See paragraph [0039]).

Regarding claim 2, Huang teaches the method as claimed in claim 1, wherein the determining determines that the callee VR device should perform the stitching operation (The computing devices 120-160 can be VR headgear, smartphones, desk top computers, laptops, computing pad, tablet, etc. The computing devices 120-160 can be thin clients that communicate with the virtual view broadcaster 110 and provide sufficient application data thereto for rendering and stitching. Each of or at least some of the computing devices 120-160 can be different types of devices. For example, computing devices 120-140 can be VR headgears, computing device 150 can be a laptop, and computing device 160 can be an Nvidia SHIELD Tablet. See paragraph [0030]).

Regarding claim 3, Huang teaches the method as claimed in claim 2, further comprising: transmitting a stitching request to the callee VR device (The computing devices 120-160 can be VR headgear, smartphones, desk top computers, laptops, computing pad, tablet, etc. The computing devices 120-160 can be thin clients that communicate with the virtual view broadcaster 110 and provide sufficient application data thereto for rendering and stitching. Each of or at least some of the computing devices 120-160 can be different types of devices. For example, computing devices 120-140 can be VR headgears, computing device 150 can be a laptop, and computing device 160 can be an Nvidia SHIELD Tablet. See paragraph [0030]).

Regarding claim 5, Huang teaches the method as claimed in claim 3, further comprising: receiving a response indicative of acceptance of the stitching request from the callee VR device (continuing with the rendering process once receiving application data can be considered indicative of acceptance), 
wherein the causing transmission causes transmission of the plurality of media contents such that the callee VR device is caused to perform the stitching operation, the stitching operation including stitching the plurality of media contents to form the stitched media content for rendering during the VR call  (The virtual view broadcaster 210 is configured to generate a virtual view stream for the client computing device 230 from one or more virtual cameras positioned in a computer application based on application data. In one embodiment, the virtual view broadcaster 210 is a cloudbased device, such as a cloud server (or servers), that generates content in the cloud to be streamed to the client computing device 230. The virtual view broadcaster 210 can be implemented on one or more network ( e.g., cloud) servers to render content in a real time (or semi-real time) content engine and to create virtual view images that can be stitched together into a 360 degree video for streaming to virtual viewers in real-time or semi-real time. The virtual view broadcaster 210 includes a renderer 211 and an image processor 218. In some embodiments, the virtual view broadcaster 210 also includes the video transmitter 220. See paragraph [0032])(See figure 2) ( The client computing device 230 displays a virtual view from a virtual camera employing the virtual video stream received from the video transmitter 220 and sends application data to the virtual view broadcaster 210 to be used for real time generation and processing of content. The application data can include directional information for determining views at a virtual camera. The client computing device 230 can also provide a selection input for selecting a particular virtual camera. See paragraph [0039]).

Regarding claim 10, Huang teaches the method as claimed in claim 1, further comprising: receiving a notification from the callee VR device during the VR call, the notification indicative of a region of interest corresponding to one of the plurality of media contents or the stitched media content; identifying a current view point of the caller VR device; adjusting the current view point of the caller VR device towards the region of interest to establish an adjusted view point; and causing transmission of one of a plurality of adjusted media contents or a stitched adjusted media content as viewed from the adjusted view point for rendering during the VR call ( FIG. 4 illustrates a diagram of an embodiment of a virtual view broadcasting system 400 in a video gaming environment that provides a cloud-based, video gaming broadcast system. In this embodiment, active players 405 are playing a video game and a commentator 410 selects the virtual cameras for passive virtual viewers 420 to experience virtual reality spectating of the active players 405 playing the video game. A virtual view broadcaster 430 including a real-time rendering engine 435 is used to render virtual views. For example, the virtual view broadcaster of FIG. 1 or FIG. 2 can be employed. The virtual view broadcaster 430, illustrated as a cloud-based server in FIG. 4, receives selection inputs from the commentator 410 to determine the virtual cameras to use for generating virtual view streams 440 to provide to the virtual viewers 420 via a video transmitter 439. The selection inputs can be received via a communications interface 437 configured to transmit and receive signals or data. The communication interface 437 and the video transmitter can be conventional components. In FIG. 4, the virtual view streams provided to the virtual viewers 420 are 360 degree video streams. See paragraph [0048]).

Regarding claim 12, Huang teaches the method as claimed in claim 10, wherein the notification is received from the callee VR device subsequent to detection of a view-change event at the callee VR device during the VR call, the view-change event corresponding to one of: movement of the callee VR device from a first position to a second position during the VR call (In some embodiments, the rendering engine 435 generates virtual views based on the application data received from the active players 405. Thus, a virtual viewer 420 can receive the same view as a player. In some embodiments, the commentator 410 can select a virtual camera to use for the virtual view streams 440. Accordingly, the commentator 410 can select one of the active players 405 to stream. Besides views of the active players 405, the commentator 410 or the virtual viewers 420 can select other views. For example, a virtual viewer 420 can select a virtual camera to obtain a different view than watching a player or a view of a player. Within a single game, multiple virtual cameras can be selected via selection inputs. As such, the virtual view broadcaster 430 can create and stitch virtual view images together to form a virtual view stream from different virtual cameras during a game. See paragraph [0053])(Callee pushes new view to Caller), eye gaze movement, reception of a defined gesture input, or reception of a defined audio input.

Regarding claim 14, Huang teaches the method as claimed in claim 1, wherein the determining, and the causing transmission is performed by at least one of the caller VR device, the callee VR device, or a server (The computing devices 120-160 can be VR headgear, smartphones, desk top computers, laptops, computing pad, tablet, etc. The computing devices 120-160 can be thin clients that communicate with the virtual view broadcaster 110 and provide sufficient application data thereto for rendering and stitching. Each of or at least some of the computing devices 120-160 can be different types of devices. For example, computing devices 120-140 can be VR headgears, computing device 150 can be a laptop, and computing device 160 can be an Nvidia SHIELD Tablet. See paragraph [0030]) (The virtual view broadcaster 210 is configured to generate a virtual view stream for the client computing device 230 from one or more virtual cameras positioned in a computer application based on application data. In one embodiment, the virtual view broadcaster 210 is a cloudbased device, such as a cloud server (or servers), that generates content in the cloud to be streamed to the client computing device 230. The virtual view broadcaster 210 can be implemented on one or more network ( e.g., cloud) servers to render content in a real time (or semi-real time) content engine and to create virtual view images that can be stitched together into a 360 degree video for streaming to virtual viewers in real-time or semi-real time. The virtual view broadcaster 210 includes a renderer 211 and an image processor 218. In some embodiments, the virtual view broadcaster 210 also includes the video transmitter 220. See paragraph [0032])( The client computing device 230 displays a virtual view from a virtual camera employing the virtual video stream received from the video transmitter 220 and sends application data to the virtual view broadcaster 210 to be used for real time generation and processing of content. The application data can include directional information for determining views at a virtual camera. The client computing device 230 can also provide a selection input for selecting a particular virtual camera. See paragraph [0039]).

Regarding claim 15, Huang teaches An apparatus for establishing a virtual reality (VR) call between a caller VR device and a callee VR device (The computing devices 120-160 can be VR headgear, smartphones, desk top computers, laptops, computing pad, tablet, etc. The computing devices 120-160 can be thin clients that communicate with the virtual view broadcaster 110 and provide sufficient application data thereto for rendering and stitching. Each of or at least some of the computing devices 120-160 can be different types of devices. For example, computing devices 120-140 can be VR headgears, computing device 150 can be a laptop, and computing device 160 can be an Nvidia SHIELD Tablet. See paragraph [0030]) comprising: 
at least one processor configured to execute computer readable instructions to, determine which of the caller VR device and the callee VR device should perform a stitching operation associated with the VR call based on a first plurality of parameters associated with the callee VR device and a second plurality of parameters associated with the caller VR device (The computing devices 120-160 can be VR headgear, smartphones, desk top computers, laptops, computing pad, tablet, etc. The computing devices 120-160 can be thin clients that communicate with the virtual view broadcaster 110 and provide sufficient application data thereto for rendering and stitching. Each of or at least some of the computing devices 120-160 can be different types of devices. For example, computing devices 120-140 can be VR headgears, computing device 150 can be a laptop, and computing device 160 can be an Nvidia SHIELD Tablet. See paragraph [0030]) (The virtual view broadcaster 210 is configured to generate a virtual view stream for the client computing device 230 from one or more virtual cameras positioned in a computer application based on application data. In one embodiment, the virtual view broadcaster 210 is a cloudbased device, such as a cloud server (or servers), that generates content in the cloud to be streamed to the client computing device 230. The virtual view broadcaster 210 can be implemented on one or more network ( e.g., cloud) servers to render content in a real time (or semi-real time) content engine and to create virtual view images that can be stitched together into a 360 degree video for streaming to virtual viewers in real-time or semi-real time. The virtual view broadcaster 210 includes a renderer 211 and an image processor 218. In some embodiments, the virtual view broadcaster 210 also includes the video transmitter 220. See paragraph [0032])( The client computing device 230 displays a virtual view from a virtual camera employing the virtual video stream received from the video transmitter 220 and sends application data to the virtual view broadcaster 210 to be used for real time generation and processing of content. The application data can include directional information for determining views at a virtual camera. The client computing device 230 can also provide a selection input for selecting a particular virtual camera. See paragraph [0039]), and
cause transmission of one of a plurality of media contents or a stitched media content from the caller VR device to the callee VR device after establishment of the VR call based on the determination (The virtual view broadcaster 210 is configured to generate a virtual view stream for the client computing device 230 from one or more virtual cameras positioned in a computer application based on application data. In one embodiment, the virtual view broadcaster 210 is a cloudbased device, such as a cloud server (or servers), that generates content in the cloud to be streamed to the client computing device 230. The virtual view broadcaster 210 can be implemented on one or more network ( e.g., cloud) servers to render content in a real time (or semi-real time) content engine and to create virtual view images that can be stitched together into a 360 degree video for streaming to virtual viewers in real-time or semi-real time. The virtual view broadcaster 210 includes a renderer 211 and an image processor 218. In some embodiments, the virtual view broadcaster 210 also includes the video transmitter 220. See paragraph [0032])(See figure 2) ( The client computing device 230 displays a virtual view from a virtual camera employing the virtual video stream received from the video transmitter 220 and sends application data to the virtual view broadcaster 210 to be used for real time generation and processing of content. The application data can include directional information for determining views at a virtual camera. The client computing device 230 can also provide a selection input for selecting a particular virtual camera. See paragraph [0039]).

Regarding claim 16, Huang teaches The apparatus as claimed in claim 15, wherein the at least one processor is configured to execute computer readable instructions to determine the callee VR device should perform the stitching operation associated with the VR call based on the first plurality of parameters associated with the callee VR device and the second plurality of parameters associated with the caller VR device (The computing devices 120-160 can be VR headgear, smartphones, desk top computers, laptops, computing pad, tablet, etc. The computing devices 120-160 can be thin clients that communicate with the virtual view broadcaster 110 and provide sufficient application data thereto for rendering and stitching. Each of or at least some of the computing devices 120-160 can be different types of devices. For example, computing devices 120-140 can be VR headgears, computing device 150 can be a laptop, and computing device 160 can be an Nvidia SHIELD Tablet. See paragraph [0030]).

Regarding claim 19, Huang teaches The apparatus as claimed in claim 17, wherein the at least one processor is configured to execute computer readable instructions to: receive a response indicative of acceptance of a stitching request from the callee VR device (continuing with the rendering process once receiving application data can be considered indicative of acceptance); 
and cause transmission of the plurality of media contents from the caller VR device to the callee VR device such that the callee VR device is caused to perform, the stitching operation, the stitching operation including stitching the plurality of media contents to form the stitched media content for rendering during the VR call (The virtual view broadcaster 210 is configured to generate a virtual view stream for the client computing device 230 from one or more virtual cameras positioned in a computer application based on application data. In one embodiment, the virtual view broadcaster 210 is a cloudbased device, such as a cloud server (or servers), that generates content in the cloud to be streamed to the client computing device 230. The virtual view broadcaster 210 can be implemented on one or more network ( e.g., cloud) servers to render content in a real time (or semi-real time) content engine and to create virtual view images that can be stitched together into a 360 degree video for streaming to virtual viewers in real-time or semi-real time. The virtual view broadcaster 210 includes a renderer 211 and an image processor 218. In some embodiments, the virtual view broadcaster 210 also includes the video transmitter 220. See paragraph [0032])(See figure 2) ( The client computing device 230 displays a virtual view from a virtual camera employing the virtual video stream received from the video transmitter 220 and sends application data to the virtual view broadcaster 210 to be used for real time generation and processing of content. The application data can include directional information for determining views at a virtual camera. The client computing device 230 can also provide a selection input for selecting a particular virtual camera. See paragraph [0039]).

Regarding claim 24, Huang teaches The apparatus as claimed in claim 15, wherein the at least one processor is configured to execute computer readable instructions to, receive a notification from the callee VR device during the VR call, the notification indicative of a region of interest corresponding to one of the plurality of media contents or the stitched media content, identify a current view point of the caller VR device, adjust the current view point of the caller VR device towards the region of interest to establish an adjusted view point, and cause transmission of one a plurality of adjusted media contents or a stitched adjusted media content as viewed from the adjusted view point from the caller VR device to the callee VR device for rendering during the VR call ( FIG. 4 illustrates a diagram of an embodiment of a virtual view broadcasting system 400 in a video gaming environment that provides a cloud-based, video gaming broadcast system. In this embodiment, active players 405 are playing a video game and a commentator 410 selects the virtual cameras for passive virtual viewers 420 to experience virtual reality spectating of the active players 405 playing the video game. A virtual view broadcaster 430 including a real-time rendering engine 435 is used to render virtual views. For example, the virtual view broadcaster of FIG. 1 or FIG. 2 can be employed. The virtual view broadcaster 430, illustrated as a cloud-based server in FIG. 4, receives selection inputs from the commentator 410 to determine the virtual cameras to use for generating virtual view streams 440 to provide to the virtual viewers 420 via a video transmitter 439. The selection inputs can be received via a communications interface 437 configured to transmit and receive signals or data. The communication interface 437 and the video transmitter can be conventional components. In FIG. 4, the virtual view streams provided to the virtual viewers 420 are 360 degree video streams. See paragraph [0048]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2018/0192081)(Hereinafter referred to as Huang) in view of Huslak et al. (US 2009/0298587)(Hereinafter referred to as Huslak).


Regarding claim 4, Huang teaches the method as claimed in claim 3, but is silent to wherein the stitching request is transmitted via Session Initiation Protocol (SIP) messaging.
Huslak teaches utilizing SIP messaging to initiate a video conference between to parties at a specified time (In further embodiments of the present invention, activating the videoconference includes establishing an application flow associated with the videoconference for the plurality of participants using, for example, a Session Initiation Protocol (SIP) or an H.323 standard compliant protocol exchange. The request for a videoconference may be received from one of the plurality of participants and may specify a subsequent start time for the videoconference. The videoconference may then be activated at the subsequent start time. See paragraph [0010]).
Huang and Huslak teach video based communication methods between at least two parties and Huslak teaches that the SIP messaging system allows the data to be sent at a specific time, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the system of Huang with the time based data transfer technique of Huslak such that the data could be presented to a user at a specific time of their choosing.

Regarding claim 11, Huang teaches the method as claimed in claim 10, but is silent to wherein the notification is received via one of SIP messaging or a Real-Time Transport Protocol (RTP) Control Protocol (RTCP) extension.
Huslak teaches utilizing SIP messaging to initiate a video conference between to parties at a specified time (In further embodiments of the present invention, activating the videoconference includes establishing an application flow associated with the videoconference for the plurality of participants using, for example, a Session Initiation Protocol (SIP) or an H.323 standard compliant protocol exchange. The request for a videoconference may be received from one of the plurality of participants and may specify a subsequent start time for the videoconference. The videoconference may then be activated at the subsequent start time. See paragraph [0010]).
Huang and Huslak teach video based communication methods between at least two parties and Huslak teaches that the SIP messaging system allows the data to be sent at a specific time, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the system of Huang with the time based data transfer technique of Huslak such that the data could be presented to a user at a specific time of their choosing.


Allowable Subject Matter
Claims 6-9, 13, 20, 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art alone or in combination is silent to the limitations “receiving a response indicative of rejection of the stitching request from the callee VR device, and causing the caller VR device to perform the stitching operation, the stitching operation including stitching the plurality of media contents to form the stitched media content, wherein the causing transmission causes transmission of the stitched media content for rendering during the VR call”, of claim 6 when read in light of the rest of the limitations in claim 6 and the claims to which claim 6 depends and thus claim 6 contains allowable subject matter.
Claim 20 contains similar subject matter to claim 6 in merely a different form and contains allowable subject matter for the same reasons recited above.

The prior art alone or in combination is silent to the limitations “wherein the determining determines the caller VR device should perform the stitching operation.” of claim 7 when read in light of the rest of the limitations in claim 7 and the claims to which claim 7 depends and thus claim 7 contains allowable subject matter.

Claim 21 contains similar subject matter to claim 7 in merely a different form and contains allowable subject matter for the same reasons recited above.


Claims 8 and 9 contain allowable subject matter because they depend on a claim that contains allowable subject matter.

The prior art alone or in combination is silent to the limitations “wherein each of the first plurality of parameters and the second plurality of parameters includes one or more of a remaining amount of power stored in a battery, a communication link signal quality, an available amount of bandwidth, an amount of available memory, a processing speed of a processor, a device location, or an indication of whether the stitching operation is supported.” of claim 13 when read in light of the rest of the limitations in claim 13 and the claims to which claim 13 depends and thus claim 13 contains allowable subject matter.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R WILSON whose telephone number is (571)272-0936.  The examiner can normally be reached on M-F 7:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (572)-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS R WILSON/Primary Examiner, Art Unit 2611